J -S32028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA

               v.


 RAYMOND OSTROWSKI, JR.

                    Appellant         :   No. 3330 EDA 2018
    Appeal from the Judgment of Sentence Entered November 20, 2017
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-MD-0000953-2017
 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA

               v.


 RAYMOND OSTROWSKI, JR.

                    Appellant         :   No. 3332 EDA 2018
    Appeal from the Judgment of Sentence Entered November 20, 2017
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-MD-0001763-2017
 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA

               v.


 RAYMOND OSTROWSKI, JR.

                    Appellant         :   No. 3335 EDA 2018
    Appeal from the Judgment of Sentence Entered November 20, 2017
  In the Court of Common Pleas of Montgomery County Criminal Division
                    at No(s): CP-46-CR-0002892-2017
 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
J -S32028-19



               v.


  RAYMOND OSTROWSKI, JR.

                    Appellant              :   No. 3337 EDA 2018
     Appeal from the Judgment of Sentence Entered November 20, 2017
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0002890-2017
BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY NICHOLS, J.:                              FILED JULY 23, 2019

      Appellant Raymond Ostrowski, Jr., appeals from the judgments of
sentence entered following a guilty plea to strangulation, unlawful restraint,

stalking, and indirect criminal contempt.' On appeal, Appellant claims the trial

court failed to state on the record the reasons for his sentence and that
omission meant the court failed to consider mitigating circumstances. We

affirm.

      The trial court stated the facts and procedural history as follows:

      The charges stemmed from an incident of domestic violence. On
      the night of February 17, 2017, [Appellant] waited for Shirley
      Stout, with whom he had had a relationship, at her Pottstown
      residence until she returned home. [Appellant] proceeded to
      strangle the victim and force her to remain in the home. After the
      initial incident, [Appellant] continued to contact the victim via
      email, text, phone and letter, resulting in the additional stalking
      charge and indirect criminal contempt charges.

      The [c]ourt indicated at the commencement of sentencing that it
      had both the presentence investigation report (PSI) and a


' 18 Pa.C.S. §§ 2718, 2902, 2709.1, and 23 Pa.C.S. § 6114, respectively.

                                     -2
J -S32028-19


      probation and parole intervention (PPI) evaluation. [Appellant]
      was sentenced on November 20, 2017 to all of the charges as
      follows:

      Docket number CR-2892-17: Count 2, strangulation, fourteen
      (14) to twenty-eight (28) months in a State Correctional
      Institution, followed by three (3) years' probation; Count 3,
      unlawful restraint, five (5) years' probation to run consecutive to
      Count 2.

      Docket number CR-2890-17: Count             stalking, five years'
                                                 1,
      probation to run concurrent to Count 3 of CR-2892-17.

      Docket number MD -1763-17: Indirect Criminal Contempt, three
      (3) to six (6) months in the Montgomery County Correctional
      Facility.

      Docket number MD -953-17: Indirect Criminal Contempt[,] three
      (3) to six (6) months in the Montgomery County Correctional
      Facility.

Trial Ct. Op., 1/2/19, at 1-2 (citations omitted); see N.T. Sentencing Hr'g,
11/20/17, at 3, 35 (referencing the PSI).

      Appellant timely filed a post -sentence motion claiming, among other

things, that the sentence was unreasonable and excessive, the trial court

failed to adequately consider mitigating circumstances, and the court failed to

indicate whether Appellant was eligible for a recidivism risk reduction initiative

(RRRI) sentence. Post -Sentence Mot., 11/28/17, at 2-3. On April 4, 2018,2

the court granted the motion in part by amending Appellant's status to reflect




2 Although the order was dated and served on March 22, 2018, the order was
not docketed until April 4, 2018.



                                      -3
J -S32028-19


that he was RRRI-eligible and denied the remainder of the motion. Order,

4/4/18. Appellant did not immediately appeal, but filed a successful petition

for leave to file notice of appeal nunc pro tunc. Appellant timely appealed and

timely filed court -ordered Pa.R.A.P. 1925(b) statement.3

      Appellant raises one issue on appeal: "Did the [trial c]ourt fail to
adequately consider the age, family history, education, employment history

and remorse of [Appellant] when it fashioned its sentence, evidenced by the

fact that the Court failed to state on the record, at the time of sentencing, the

reasons for the sentence imposed?" Appellant's Brief at 2.

      In support of his issue, Appellant argues that the trial court failed to

consider the above factors. Id. at 7. The court, Appellant insists, did not

consider his "remorse, his continuous employment, his lack of prior record,

the home he owned and his activities as a volunteer firefighter and little league

coach." Id. at 8. Appellant concludes that the case must be remanded for re -

sentencing. Id.

      It is well settled that

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:     .   (1) whether
                                                           .   .


      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at


3 The trial court's certified record transmitted to this Court did not include
Appellant's Rule 1925(b) statement, but Appellant's brief attached a copy of
the statement. No party disputed the accuracy of the copy.

                                      -4
J -S32028-19


      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S. § 9781(b).

      A substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge's actions were
      either: (1) inconsistent with a specific provision of the Sentencing
      Code; or (2) contrary to the fundamental norms which underlie
      the sentencing process.

Commonwealth v. Peck, 202 A.3d 739, 745-46                 (Pa.   Super. 2019)
(quotation marks, brackets, and citations omitted). "[A]rguments that the

sentencing court failed to consider the factors proffered in 42 Pa.C.S. § 9721

does present a substantial question whereas a statement that the court failed

to consider facts of record, though necessarily encompassing the factors of

[Section] 9721, has been rejected." Commonwealth v. Dodge, 77 A.3d
1263, 1272 n.8 (Pa. Super. 2013).

      Instantly, Appellant has preserved this issue in a post -sentence motion,

timely appealed, and included a Pa.R.Crim.P. 2119(f) statement in his brief.4

See Peck, 202 A.3d at 745-46. Further, Appellant's assertion that the trial

court failed to consider the Section 9721 factors presents a substantial




4 However, Appellant's post -sentence motion did not preserve a claim that the
trial court violated Pa.R.Crim.P. 704(C)(2) by failing to state the reasons for
its sentence. See Peck, 202 A.3d at 745-46. Accordingly, we cannot consider
this claim as an independent basis for relief. See Commonwealth v. Moury,
992 A.2d 162, 172 (Pa. Super. 2010).

                                     -5
J -S32028-19


question.     See Dodge, 77 A.3d at 1272. Therefore, we will consider this
issue.

         Our review is governed by the following principles:

         Sentencing   is   a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on appeal
         absent a manifest abuse of discretion. In this context, an abuse
         of discretion is not shown merely by an error in judgment. Rather,
         the appellant must establish, by reference to the record, that the
         sentencing court ignored or misapplied the law, exercised its
         judgment for reasons of partiality, prejudice, bias or ill will, or
         arrived at a manifestly unreasonable decision.

Peck, 202 A.3d at 746.

         In imposing sentence, the trial court is required to consider the
         particular circumstances of the offense and the character of the
         defendant. The trial court should refer to the defendant's prior
         criminal record, age, personal characteristics, and potential for
         rehabilitation. However, where the sentencing judge had the
         benefit of a presentence investigation report, it will be presumed
         that he or she was aware of the relevant information regarding
         the defendant's character and weighed those considerations along
         with mitigating statutory factors. Additionally, the sentencing
         court must state its reasons for the sentence on the record. The
         sentencing judge can satisfy the requirement that reasons for
         imposing sentence be placed on the record by indicating that he
         or she has been informed by the pre -sentencing report; thus
         properly considering and weighing all relevant factors.

Commonwealth v. Fowler, 893 A.2d 758, 766-67 (Pa. Super. 2006)
(citations omitted); see also Commonwealth v. Walls, 926 A.2d 957, 967
n.7 (Pa. 2007) (stating that where a PSI report exists, we shall "presume that

the sentencing judge was aware of the relevant information regarding the

defendant's character and weighed those considerations along with mitigating

statutory factors." (citation omitted)).


                                         -6
J -S32028-19


      Here, the trial court had a PSI report and indicated that it had reviewed

the report before imposing the sentence. See N.T. Sentencing Hr'g at 3, 35.

Therefore, because the court considered the PSI report, it properly considered

and weighed all the relevant sentencing factors. See Fowler, 893 A.2d at

766-67. Therefore, Appellant's claim lacks merit, and we affirm the judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Jseph D. Seletyn,
Prothonotary


Date: 7/23/19




                                     -7